Title: From Alexander Hamilton to William S. Smith, 9 August 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir
            New York Augt. 9th. 1799
          
          I have received your letter respecting Lt. Hoffman. The incident gives me great concern. It is a delicate affair and must be treated with very great circumspection. Inclosed is a letter which has been written to me by his accuser Lt. Livingston. Several respectable Characters (among these Doctor  Charleton) have spoken to me of the Character of the accused in high terms—They represent him as of temperate passions no habits of expence & in all past experience remarkably free from vice—
          The honor of your Regiment being immediately concerned, I think it right, to leave to your ultimate decision the course which ought to be pursued, and shall be ready to cooperate. You will fully weigh the opposite Considerations—the desirableness of saving to Lt.   Hoffman the discredit of a formal accusation and trial, if his innocence be apparent, on the one hand, and on the other the necessity of preserving unblemished the honor of the Service and not furnishing an example unfavorable to the Delicacy of Officers or wounding to the pride of those who are particularly associated with Lt. Hoff. I doubt not you will hit the true
          With great consideration.
          Col: Smith
        